Citation Nr: 1315286	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 29, 2006 for the grant of service connection for diabetes mellitus, Type II.  

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus, Type II.  

3.  Entitlement to a compensable rating for bilateral hearing loss prior to November 20, 2007, and to a rating in excess of 10 percent disabling for bilateral hearing loss effective November 20, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty for more than 7 years, including a period from September 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These include a November 2007 rating that granted service connection for diabetes mellitus, Type II, and assigned an initial 20 percent rating effective June 29, 2007.  The Veteran also appealed an April 2008 rating decision which in part granted a 10 percent rating for hearing loss effective November 20, 2007 but determined that a compensable rating prior to that date was not warranted.  

During the pendency of the appeal, the RO granted a June 26, 2006 effective date for the diabetes mellitus.  This matter remained on appeal as it was not a grant of the full benefit requested.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2011 this appeal was transferred to the Board.  Subsequent to this transfer, evidence and adjudicatory actions were submitted in the electronic record, which revealed that the Veteran died on March [redacted], 2011.  This includes a March 2011 report of month of death showing he died in March 2011.  His date of death is shown to be March [redacted], 2011 in various documents, including a May 2011 application for burial benefits and documents pertaining to the claim for burial benefits.  The March [redacted], 2011 date of death was accepted by the VA in an April 2011 grant of entitlement to service connection for cause of death and basic eligibility to Dependent's Educational Assistance (DEA).  

As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant. 38 C.F.R. § 20.1106 (2012).  In this regard the Board notes that additional adjudications derived from the Veteran's March 2010 death are of record (including the burial benefits and grant of service connection for cause of death and DEA), but are not shown to be on appeal based on review of the claims folder, electronic record and VA's Veterans Appeals and Control Locator System (VACOLS).  Likewise the Board notes that a May 2011 notice of the April 2011 grant of service connection for cause of death and DEA also stated that entitlement to accrued benefits were not warranted.  Again review of the claims folder, electronic record and VACOLS discloses no evidence showing any active appeal of this or of any other matter other than the currently appealed matter.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death. 38 U.S.C.A. § 5121A (West Supp. 2012) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


